DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 06/21/2022. 
Acknowledgement is made to the amendment of claims 1, 4, and 25.
Acknowledgement is made to the cancellation of claims 3, 7-24, and 27-28. 
Acknowledgement is made to the newly added claims 29-35.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 1-2, 4-6, 25-26, and 29-35 are pending. A complete action on the merits appears below. 


Election/Restrictions
Newly submitted claims 32 and 35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim language “wherein each of the plurality of second electrodes includes a conductive portion and a non-conductive portion, each conductive portion extending around less than an entirety of a circumference of the device” is drawn to an embodiment distinct from the embodiment of Fig. 1, elected without traverse, in the Response to Restriction, dated 06/03/2021, in response to the Requirement for Restriction/Election dated 04/12/2021.  Support for this language being an additional embodiment can be found in the applicant’s Specification ¶[0087].
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32 and 35, relevant to non-elected Fig. 4, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2013/0338467 to Grasse et al. (herein after “Grasse”) in view of U.S. Patent No. 6,379,349 to Muller et al. (herein after “Muller”) and U.S. Patent Application No. 2016/0278839 to Pedersen et al. (herein after “Pedersen”).
Regarding claim 1, Grasse teaches a system for ablating tissue (Fig. 1-3; catheter 10), the system comprising: 
an energy delivery device (Fig. 1-3;  tip assembly 14) including an elongate body (¶[0035] discusses the device as being a catheter, meaning an elongated structure inserted into and/or through a body cavity and/or vessel) having a first surface area (¶[0087]- [0088] discusses the tip assembly as having multiple ring electrodes, these electrodes being spaced apart by dielectric materials as is known in the art), a distal portion with a distal tip, and at least one energy delivery electrode (Fig. 1-3; electrodes 16) having a second surface area (¶[0087]- [0088] discusses the tip assembly as having multiple ring electrodes, these electrodes being spaced apart by dielectric materials as is known in the art), the at least one energy delivery electrode being disposed on the distal tip (Fig. 5; tip electrode 36) and the first surface area of the elongate body being contiguous with the second surface area of the at least one energy delivery electrode ¶[0088] discusses the electrodes as being attached to the surface of the tip assembly, a proximal portion opposite the distal portion, and a longitudinal axis; 
an energy generator (¶[0049] discusses the electrical current path as being formed between a power source, one or more of the electrode and a ground, and [0107] discusses the use of an energy source as being a generator used for ablation) in electrical communication with the at least one energy delivery electrode and being configured to transmit an electrical current to the at least one energy delivery electrode;  
a sheath (Fig. 2-3; sheath 2), the energy delivery device being longitudinally movable within the sheath (¶[0074] discusses the tissue therapy catheter as being able to be inserted through a sheath, such as a guiding introducer); and 
at least one energy return electrode (Fig. 2-3; indifferent electrode 40”) on the sheath and spaced a distance apart along the longitudinal axis from the at least one energy delivery electrode (¶[0058] discusses the indifferent electrode 40” as being positionable proximal to a distal end of the shaft), the at least one energy return electrode being movable with the sheath relative to the at least one energy delivery electrode (¶[0074] discusses the indifferent electrode which is located on the sheath as being positioned separately from the electrodes located on the catheter, to provide locations that will be advantageous for the specific procedure, such as minimizing side effects of therapy delivery on the patient), the at least one energy return electrode having a third surface area (¶[0079] discusses the indifferent electrode as comprising a coil wire wound around the sheath), the at least one energy return electrode being in electrical communication with the at least one energy delivery electrode, such that electrical current delivered from the at least one energy delivery electrode to an area of tissue flows to the at least one energy return electrode (¶[0007]- [0008] discusses the current path as being delivered from the at least one ablation electrode to the at least one indifferent electrode to form lesions within the tissue being treated).   
However, Grasse is silent upon the specific teaching that the at least one energy return electrode of the sheath being movable relative to the at least one energy delivery electrode is done to adjust the distance apart from the at least one energy delivery electrode during use of the system.
Muller teaches a bipolar electrode arrangement located on a catheter for the treatment of the human body (Col. 2; Lines 35-41). This bipolar electrode catheter arrangement (Fig. 1; arrangement 1) comprising: a catheter (Fig. 1; catheter 2), a core electrode (Fig. 1; core electrode 3) and a covering electrode (Fig. 1; covering electrode 4), as well as a handle (Fig. 1; handle 5) for manipulating the catheter within the patient. The core electrode being extendable in an axial direction to form the bipolar configuration with the covering electrode and an insulating polyimide layer therebetween (Fig. 2A-B; show the core electrode 3 as being to form the dipole with the covering electrode 4 and the insulating polyimide layer 6). This axial displacement further is discussed as allowing an adjustment of the axial distance between the two electrodes so as to influence the field distribution in the therapy region.  This influence will allow for a desired effect to be produced, such as providing a spherical coagulation necrosis or a coagulation necrosis that is more oval in shape (Col. 2; Lines 60-67).
Muller further teaches the at least one energy return electrode of the sheath being movable relative to the at least one energy delivery electrode as being done to adjust the distance apart from the at least one energy delivery electrode during use of the system (Col. 2; Lines 60-67). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Muller into the device of Grasse to provide a device which can provide an adjustable field distribution as is desirable for the procedure. 
Grasse is further silent upon the teaching that the return electrode has a surface area that is greater than the second surface area.
Pederson teaches an RF ablation system including a bipolar catheter having a first and second electrode, the first electrode being slidably located within the catheter so as to vary the exposed length, and subsequent heating characteristics (¶Abstract). The adjustment of the exposed length and exposed surface area through sliding the first electrode within the second electrode, will allow for control of the outcome of the procedure, as specific differences in surface areas will create desired effects (¶[0010]).  
Pederson further teaches the return electrode having a surface area that is greater than the surface area of the active electrode (¶[0010] discusses the surface area of the dispersive electrode as being at least tice, preferably three times, the surface area of the first electrode). This difference in surface areas between the active and return electrodes allows the device to generate virtually no heat at the second electrode, leading to the ability to control the location of heat generation as well as avoiding ablated material coating the catheter (¶[0010]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Pederson into the device of Grasse to provide better control of the location of heat generation. 
Regarding claim 2, Grasse further teaches the system of Claim 1, wherein the at least one energy delivery electrode is one energy delivery electrode disposed on the distal tip of the elongate body (Fig. 1; tip electrode 36).  
Regarding claim 4, Grasse further teaches the system of Claim 1, wherein the at least one energy return electrode includes a plurality of electrodes that each extend at least partially around a circumference of the sheath (¶[0003] discusses the indifferent electrodes which extend around the circumference of the sheath as comprising one or more indifferent electrodes).  
Regarding claim 5, Grasse further teaches the system of Claim 4, wherein the energy delivery electrode is traumatic (Fig. 1; tip assembly 14 comprising tip electrode 36 is an elongate member with a rounded distal end).  
Regarding claim 6, Grasse further teaches the system of Claim 5, wherein the energy delivery electrode is a needle- shaped electrode (Fig. 1; tip assembly 14 comprising tip electrode 36 is an elongate member with a rounded distal end).  

Claims 25-26 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2013/0338467 to Grasse et al. (herein after Grasse) in view of U.S. Patent No. 6,379,349 to Muller et al. (herein after “Muller”) and U.S. Patent Application No. 2015/0005764 to Hanson et al. (herein after “Hanson”).
Regarding claim 25, Grasse teaches a system for ablating tissue (Fig. 1-3; catheter 10), the system comprising: 
a first device (Fig. 1-3;  tip assembly 14) having a first elongate body (¶[0035] discusses the device as being a catheter, meaning an elongated structure inserted into and/or through a body cavity and/or vessel) having a first surface area (¶[0087]- [0088] discusses the tip assembly as having multiple ring electrodes, these electrodes being spaced apart by dielectric materials as is known in the art), a first distal portion with a first distal tip, and a plurality of first electrodes having a second surface area (Fig. 1-3; electrodes 16), the plurality of first electrodes being disposed on the first distal tip (Fig. 5; tip electrode 36 and electrodes 16 are located on tip assembly 14) and the first surface area of the first elongate body being contiguous with the second surface area of the plurality of first electrodes (¶[0088] discusses the electrodes as being attached to the surface of the tip assembly), a first proximate portion opposite the first distal portion, and a first longitudinal axis, each of the plurality of first electrodes being independently operable and being disposed on the first distal tip (¶[0013] discusses each of the electrodes as being independently and/or selectively energized); 
a second device including a sheath (Fig. 2-3; sheath 2) having a second elongate body with a second distal portion, a second proximal portion, and a plurality of second electrodes disposed on the second distal portion, the plurality of second electrodes (¶[0003] discusses the indifferent electrodes which extend around the circumference of the sheath as comprising one or more indifferent electrodes) being at least one energy return electrode (Fig. 2-3; indifferent electrode 40”), each of the plurality of second electrodes being independently operable (¶[0013] discusses each of the electrodes as being independently and/or selectively energized), the first device being longitudinally movable within the sheath (¶[0074] discusses the tissue therapy catheter as being able to be inserted through a sheath, such as a guiding introducer); and 
an energy generator (¶[0049] discusses the electrical current path as being formed between a power source, one or more of the electrode and a ground, and [0107] discusses the use of an energy source as being a generator used for ablation) in electrical communication with the plurality of first electrodes and the plurality of second electrodes and being configured to selectively transmit an electrical current to each electrode of the plurality of first electrodes and to each electrode of the plurality of second electrodes (¶[0013] discusses each of the electrodes as being independently and/or selectively energized), the plurality of second electrodes being in electrical communication with the plurality of first electrodes, such that electrical current delivered from the plurality of first electrodes to an area of tissue flows to the plurality of second electrodes (¶[0007]- [0008] discusses the current path as being delivered from the at least one ablation electrode to the at least one indifferent electrode to form lesions within the tissue being treated). 
However, Grasse is silent on the specific teaching that the system comprises the first device being longitudinally movable within the sheath to adjust a distance between the plurality of first electrodes and the plurality of second electrodes during use of the system. 
Muller teaches a bipolar electrode arrangement located on a catheter for the treatment of the human body (Col. 2; Lines 35-41). This bipolar electrode catheter arrangement (Fig. 1; arrangement 1) comprising: a catheter (Fig. 1; catheter 2), a core electrode (Fig. 1; core electrode 3) and a covering electrode (Fig. 1; covering electrode 4), as well as a handle (Fig. 1; handle 5) for manipulating the catheter within the patient. The core electrode being extendable in an axial direction to form the bipolar configuration with the covering electrode and an insulating polyimide layer therebetween (Fig. 2A-B; show the core electrode 3 as being to form the dipole with the covering electrode 4 and the insulating polyimide layer 6). This axial displacement further is discussed as allowing an adjustment of the axial distance between the two electrodes so as to influence the field distribution in the therapy region.  This influence will allow for a desired effect to be produced, such as providing a spherical coagulation necrosis or a coagulation necrosis that is more oval in shape (Col. 2; Lines 60-67).
Muller further teaches the system comprising the first device being longitudinally movable within the sheath to adjust a distance between the plurality of first electrodes and the plurality of second electrodes during use of the system (Col. 2; Lines 60-67). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Muller into the device of Grasse to provide a device which can provide an adjustable field distribution as is desirable for the procedure. 
Grasse further fails to teach the first device transmitting energy from the energy generator to the second device when a first number of electrodes of the plurality of first electrodes is activated that is less than a second number of electrodes of the plurality of second electrodes, and the second device transmitting energy from the energy generator to the first device when the first number of electrodes of the plurality of first electrodes is activated that is greater than a second number of electrodes of the plurality of second electrodes.  
Hanson teaches (¶[0004]- [0007]) a medical ablation device for performing procedures such as renal nerve ablation through the use of a plurality of active and return electrodes, active and return electrodes located on a distal region of an elongate shaft. 
Hanson further teaches the plurality of electrodes each of the active and return electrodes being independently operable (¶[0004]- [0005]) and the first device transmitting energy from the energy generator to the second device when a first number of electrodes of the plurality of first electrodes is activated that is less than a second number of electrodes of the plurality of second electrodes, and the second device transmitting energy from the energy generator to the first device when the first number of electrodes of the plurality of first electrodes is activated that is greater than a second number of electrodes of the plurality of second electrodes (¶[0033]- [0041], [0051]- [0054]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hanson into the device of Hastings as Hanson teaches (¶[0036]) the benefit of the active and return electrodes being exchanges between respective conductive members during a switching sequence as it allows for a reduced chance of the medical device failing during the procedure. 
Regarding claim 26, Hanson further teaches the system of Claim 25, wherein the plurality of first electrodes each extend partially around a circumference of the first elongate body (Fig. 2A; electrodes 30).
Regarding claim 33, Hanson further teaches the system of Claim 25, wherein each of the plurality of second electrodes extends around less than an entirety of a circumference of the device (Fig. 2A; electrodes 30).  
Regarding claim 34, Hanson further teaches the system of claim 33, wherein each of the plurality of second electrodes extends around a different portion of the circumference of the device (Fig. 2A; electrodes 30).  

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2013/0338467 to Grasse et al. (herein after “Grasse”) in view of U.S. Patent No. 6,379,349 to Muller et al. (herein after “Muller”) and U.S. Patent Application No. 2016/0278839 to Pedersen et al. (herein after “Pedersen”) further in view of U.S. Patent Application No. 2015/0005764 to Hanson et al. (herein after “Hanson”).
Regarding claim 29, Grasse further teaches the system of Claim 1, wherein the at least one energy delivery electrode includes a plurality of first electrodes (Fig. 5; tip electrode 36 and electrodes 16) having the second surface area, the plurality of first electrodes being disposed on the first distal tip and the first surface area of the first elongate body being contiguous with the second surface area of the plurality of first electrodes, each of the plurality of first electrodes being independently operable (¶[0013] discusses each of the electrodes as being independently and/or selectively energized) and being disposed on the first distal tip, wherein the at least one energy return electrode (Fig. 2-3; indifferent electrode 40”) includes a plurality of second electrodes (¶[0003] discusses the indifferent electrodes which extend around the circumference of the sheath as comprising one or more indifferent electrodes) disposed on the sheath (Fig. 2-3; sheath 2), each of the plurality of second electrodes being independently operable (¶[0013] discusses each of the electrodes as being independently and/or selectively energized), wherein the energy generator (¶[0049] discusses the electrical current path as being formed between a power source, one or more of the electrode and a ground, and [0107] discusses the use of an energy source as being a generator used for ablation) is in electrical communication with the plurality of first electrodes and the plurality of second electrodes and is configured to selectively transmit an electrical current to each electrode of the plurality of first electrodes and to each electrode of the plurality of second electrodes, 
However, Grasse fails to teach the device wherein, when a first number of electrodes of the plurality of first electrodes is activated that is less than a second number of electrodes of the plurality of second electrodes, energy is transmitted from the energy generator through the plurality of first electrodes, to an area of tissue, and to the plurality of second electrodes, and, when the first number of electrodes of the plurality of first electrodes is activated that is greater than a second number of electrodes of the plurality of second electrodes, energy is transmitted from the energy generator through the plurality of second electrodes, to an area of tissue, and to the plurality of first electrodes.  
Hanson teaches (¶[0004]- [0007]) a medical ablation device for performing procedures such as renal nerve ablation through the use of a plurality of active and return electrodes, active and return electrodes located on a distal region of an elongate shaft. Hanson further teaches the plurality of electrodes each of the active and return electrodes being independently operable (¶[0004]- [0005]) and the first device transmitting energy from the energy generator to the second device when a first number of electrodes of the plurality of first electrodes is activated that is less than a second number of electrodes of the plurality of second electrodes, and the second device transmitting energy from the energy generator to the first device when the first number of electrodes of the plurality of first electrodes is activated that is greater than a second number of electrodes of the plurality of second electrodes (¶[0033]- [0041], [0051]- [0054]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hanson into the device of Hastings as Hanson teaches (Para. [0036]) the benefit of the active and return electrodes being exchanges between respective conductive members during a switching sequence as it allows for a reduced chance of the medical device failing during the procedure. 
Regarding claim 30, Hanson further teaches the system of Claim 4, wherein each of the plurality of electrodes extends around less than an entirety of the circumference of the sheath (Fig. 2A; electrodes 30).
Regarding claim 31, Hanson further teaches the system of claim 30, wherein each of the plurality of electrodes extends around a different portion of the circumference of the device (Fig. 2A; electrodes 30).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Goble reference are moot in view of the new rejections under Grasse in view of Muller and Pedersen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US – 20050020965 A1 teaches an electrode apparatus having slidable outer and inner tubular members, both tubular members containing electrodes to perform a bipolar ablation.
US – 20120053581 A1 teaches an ablation catheter having an elongate member located within a sheath. The elongate member having a plurality of first electrodes and a sheath containing a second electrode.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794